internal_revenue_service number release date index number ----------------------------------- -------------------------------------- ----------------------------------------- ------------------------- ------------------------------------ - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------- telephone number -------------------- refer reply to cc tege eb qp2 plr-147002-05 date date -------------------------------------------------------------------------------------- --------------------------- ---------------------- -------------------------------------------------------------------------------- legend county ein ---------------- plan ---------------------------------------------------------------------------------------------------------- trust union a --------------- union b union c -------------------------------------------------- state x county code dear -------------------- ------------ --------------------------------------------------------- -------------------------------------------------------------- ------------------------------------------------------------------------------- this responds to your letter of august and subsequent correspondence requesting a ruling concerning the plan which the county intends to be an eligible_deferred_compensation_plan under sec_457 of the internal_revenue_code_of_1986 the code the plan is a collectively_bargained_plan that is codified under the county code and was adopted by the county it is represented that the county is a political_subdivision of state x and an eligible_employer within the meaning of sec_457 county has established the collectively_bargained_plan and will maintain the plan for purposes of meeting the requirements of sec_457 only county employees of unions a b c may participate in the plan plr-147002-05 under the plan an eligible_employee becomes a participant by executing an election to defer a portion of his or her salary into the plan and filing the election with the administrative committee the administrative committee is comprised of members of the bargaining committee the election becomes effective no earlier than the calendar month following the month in which the election is made the plan provides for a maximum amount that may be deferred by a participant in any taxable_year it also provides for a catch-up contribution for amounts deferred for one or more of the participant's last three taxable years ending before he or she attains normal_retirement_age under the plan the normal_retirement_age for purposes of the catch-up provisions is any age on or after the earlier of age or the earliest date at which the participant would be eligible to retire and receive a full pension benefit and may not be later than age seventy and a half a participant’s normal_retirement_age must be the same as his or her normal_retirement_age under any other eligible_deferred_compensation_plan established and maintained by county a qualified firefighter or police officer as defined in sec_415 may designate a normal_retirement_age that is between the ages of forty and seventy and a half in addition the plan provides for age fifty-plus catch-up_contributions described in sec_457 the amounts that may be deferred under the annual maximum limitation and the catch-up provisions are within the limitations of sec_457 each participant shall direct the investment of amounts held in his or her account balance under the plan among the plan’s investment options subject_to the form and manner prescribed by the plan participants are permitted to amend their investment elections at such times and in such manner and form as prescribed by the administrative committee with certain limitations a participant may elect the manner in which his or her deferred amounts will be distributed benefits generally may be paid in the form of a lump-sum annual installments life_annuity life_annuity with period certain or joint_and_survivor_annuity the plan provides that the manner and time of benefit payout must meet the distribution_requirements of sec_457 and sec_401 of the code the plan also provides for a distribution due to an unforeseeable_emergency that is a severe financial hardship resulting from extraordinary and unforeseeable circumstances beyond the control of the participant finally the plan provides for voluntary in-service distributions of participant’s account balance if the amount is not in excess of the dollar limit provided in sec_411 ie dollar_figure adjusted for inflation if certain conditions are met plr-147002-05 the plan provides for acceptance of transfers of a participant's account balance from another eligible_deferred_compensation_plan established and maintained by the same employer as provided for in sec_457 the plan provides for acceptance of eligible rollover distributions and the establishment and maintenance of any necessary separate_accounts the plan provides for permissive plan to plan transfers of all or a portion of a participant's account to a defined benefit government_plan in state x if the transfer is for the purchase of permissive service credits under the defined benefit governmental_plan or for a repayment to which sec_415 does not apply by reason of sec_415 the plan provides that amounts of compensation deferred under the plan are to be transferred to and invested in a_trust as described in sec_457 for the exclusive benefit of the participants and their beneficiaries all amounts deferred under the plan must be transferred to the trust within an administratively reasonable_time period that is not longer than fifteen business days following the end of the month in which the amount would otherwise have been paid to the participant neither the participant nor any beneficiary shall have any right to sell assign transfer or otherwise convey the right to receive any payments under the plan county represents that the plan complies with the requirements of revrul_2004_57 2004_1_cb_1048 revrul_2004_57 provides that an eligible governmental employer may adopt for its collectively-bargained employees a plan created by the union for employees of the governmental employer and offered and administered by the union provided that the plan is established and maintained by the governmental employer the plan must treat all deferrals under all eligible plans of the employer in which an individual participates by virtue of his or her relationship with a single employer as a single_plan for purposes of determining whether deferrals in excess of the sec_457 limitations have been made all eligible plans must have the same normal_retirement_age eligible plans must share information about the amount of annual deferrals to other eligible plans of the employer as may be needed for proper administration of the plans the union must provide such information from an eligible governmental_plan to the governmental employer as may be needed to complete tax returns for their employees and to administer other eligible plans the plan has adopted several model amendment provisions from revproc_2004_56 2004_2_cb_376 on a word-for-word basis or in a manner that is substantially_similar in all material respects sec_457 of the code provides rules for the deferral of compensation by an individual participating in an eligible_deferred_compensation_plan as defined in sec_457 plr-147002-05 sec_457 of the code provides that in the case of a participant in an eligible governmental deferred_compensation plan any amount of compensation deferred under the plan and any income attributable to the amounts so deferred shall be includible in gross_income only for the taxable_year in which such compensation or other income is paid to the participant or beneficiary sec_457 provides that the term eligible_deferred_compensation_plan means a plan established and maintained by an eligible_employer in which only individuals who perform service for the employer may be participants and which meet the deferral limitations described in sec_457 which meets the distribution_requirements described in sec_457 which provides for deferral elections described in sec_457 and in the case of a governmental_plan which requires the plan assets and income to be held in trust for the exclusive benefit of participants and beneficiaries as described in sec_457 sec_457 provides that the term eligible_employer means a state political_subdivision of a state and any agency_or_instrumentality of a state or political_subdivision of a state sec_1_457-4 of the regulations provides that a plan may define the normal_retirement_age for purposes of the last-three-years catch-up provision as any age that is on or after the earlier of age or the age at which participants have the right to retire and receive under the basic defined benefit pension_plan of the state or tax-exempt_entity or a money_purchase_pension_plan in which the participant also participates if the participant is not eligible to participate in a defined_benefit_plan immediate retirement benefits without actuarial or similar reduction because of retirement before some later specified age and that is not later than age seventy and a half alternatively a plan may provide that a participant is allowed to designate a normal_retirement_age within these ages for purposes of the three-year catch-up provision an entity sponsoring more than one eligible_plan may not permit a participant to have more than one normal_retirement_age under the eligible plans it sponsors sec_1_457-4 of the regulations provides a special exception for qualified police and firefighters to retire as early as age forty for purposes of the three-year catch- up provision sec_1_457-5 of the regulations provides that the sec_457 eligible deferral amount limitation is applied to all eligible plans in which a participant participates in a tax_year and is determined on an aggregate basis if a participant has annual deferrals under more than one eligible_plan and the applicable catch-up amount is not the same for each such eligible_plan for the taxable_year sec_457 is applied using the catch-up amount under whichever plan has the largest catch-up amount applicable to the participant to the extent that the combined annual deferral amount exceeds the maximum deferral limitation the amount is treated as an excess_deferral plr-147002-05 under sec_1_457-4 of the regulations for purposes of determining whether there is an excess_deferral resulting from a failure of a plan to apply the deferral limitations all plans under which an individual participates by virtue of his or her relationship with a single employer are treated as a single_plan without regard to any differences in funding sec_457 of the code provides that amounts distributed under an eligible_plan will not be made available to participants or beneficiaries earlier than i the calendar_year in which the participant attains age ii when the participant has a severance_from_employment with the employer or iii when the participant is faced with an unforeseeable_emergency sec_457 of the code requires a plan to meet the minimum distribution_requirements of sec_401 these requirements are described in income_tax regulation sec_1_401_a_9_-1 through a -9 sec_457 of the code provides that a participant shall not be required to include in gross_income any portion of the entire amount payable to such participant solely by reason of the transfer of such portion from one eligible_deferred_compensation_plan to another eligible_deferred_compensation_plan sec_1_457-10 of the regulations provides that an eligible government_plan may transfer amounts to and receive amounts from another eligible government_plan if certain conditions are met with regard to transfers from an eligible governmental_plan to another eligible governmental_plan of the same employer sec_1_457-10 of the regulations provides that a transfer from an eligible governmental_plan to another eligible governmental_plan is permitted if the following conditions are met i the transfer is from an eligible governmental_plan to another eligible governmental_plan of the same employer ii the transferor plan provides for transfers iii the receiving plan provides for the receipt of transfers iv the participant or beneficiary whose amounts deferred are being transferred will have an amount deferred immediately_after_the_transfer at least equal to the amount deferred with respect to that participant or beneficiary immediately before the transfer and v the participant or beneficiary whose deferred amounts are being transferred is not eligible for additional annual deferrals in the receiving plan unless the participant or beneficiary is performing services for the entity maintaining the receiving plan sec_457 of the code provides that with regard to rollover distributions for an eligible_deferred_compensation_plan if i any portion of the balance_to_the_credit of an employee in such plan is paid to such employee in an eligible_rollover_distribution within the meaning of sec_402 ii the employee transfers any portion of the property such employee receives in such distribution to an eligible_retirement_plan described in sec_402 and iii in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such plr-147002-05 distribution to the extent so transferred shall not be includible in gross_income for the taxable_year in which paid under sec_1_457-10 of the regulations an eligible governmental_plan that permits eligible rollover distributions made from another eligible_retirement_plan to be paid into the eligible governmental_plan is required to provide that it will separately account for any eligible rollover distributions it receives amounts contributed to an eligible governmental_plan as eligible rollover distributions are not taken into account for purposes of the annual_limit on annual deferrals by a participant but are otherwise treated in the same manner as amounts deferred under the plan sec_1_402_c_-2 of the regulations provides that a distributee other than the employee or the employee's surviving_spouse or a spouse or former spouse who is an alternate_payee under a qualified_domestic_relations_order is not permitted to roll over distributions sec_457 of the code provides that no amount shall be includible in gross_income by reason of a direct trustee-to-trustee transfer to a defined benefit governmental_plan as defined in sec_414 if such transfer is for the purchase of permissive_service_credit as defined in sec_415 under such plan or a repayment to which sec_415 does not apply sec_457 of the code provides that a plan maintained by an eligible governmental employer shall not be treated as an eligible_deferred_compensation_plan unless all assets and rights purchased with such deferred_compensation amounts and all income attributable to such amounts property or rights of the plan are held in trust for the exclusive benefit of participants and their beneficiaries sec_457 provides that a_trust described in sec_457 shall be treated as an organization exempt from tax under sec_501 based upon the information submitted and the representations made we conclude as follows the plan is an eligible governmental_plan under sec_457 consistent with revrul_2004_57 amounts of compensation deferred in accordance with the plan including any income attributable to the deferred_compensation will be includible under sec_457 of the code in the recipient’s gross_income for the taxable_year or years in which amounts are paid to a participant or beneficiary in accordance with the terms of the plan except as expressly provided herein no opinion is expressed or implied concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter if the plan is significantly modified this ruling will not necessarily remain applicable plr-147002-05 no opinion is expressed concerning the timing of the inclusion in income of amounts deferred under any deferred_compensation plan other than the plan described above in addition this ruling applies only to deferrals made after the date of this ruling this ruling is directed only to the taxpayer requesting it sec_6110 of the sincerely code provides that it may not be used or cited as precedent enclosure for purposes robert d patchell branch chief qualified_plans branch employee_benefits tax exempt government entities
